DETAILED ACTION
The applicant’s amendment filed on June 15, 2022 was received.  Claims 1 and 10 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claims 1 and 10, the Examiner withdraws the previously set forth rejection of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Visco in view of Salot as detailed in the Office action dated March 17, 2022.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. (hereinafter “Visco”) (U.S. Pub. No. 2011/0269007, already of record) incorporating by reference U.S. Pub. No. 2007/0051620A1 (hereinafter, “incorporated reference”).
Regarding claims 1, 2, 7, 10 and 12, Visco teaches a battery cell comprising a cathode 110 and a protected anode 130 (anode cell) includes a lithium electro-active component 132 (anode), such as a lithium metal foil, hermetically sealed inside an anode enclosure 138 (container) which has at least one wall component defined by a water impermeable lithium ion conducting protective membrane architecture 134 (second portion; lid).
Visco incorporates by reference (see paragraph 86) the protected anode structures described in U.S. Pub. No. 2007/0051620, which teaches a protected anode 120, comprising an active metal anode 100 in ionic continuity with a protective membrane architecture 102 (second portion; lid), joined to an anode container 106 (first portion) having an open end.  The joint between the protected anode 120 and the container 106 is formed such that the protective membrane architecture 102 of the protected anode provides a substantially impervious wall component over the open end of the anode container 106 (second portion forms a single wall of the enclosed cavity) (see paragraph 26).  The anode container 106 is formed of a wall structure 105 having a first and second opening, and a cover lid 107 , wherein the shape of the wall structure may be of any form, including a square (the first portion forms each of the other walls of the enclosed cavity) (see paragraphs 36 and 37; FIG. 3).  The anode container 106 may be formed of metals such as stainless steel, aluminum, aluminum alloys, titanium, and nickel coated aluminum (see paragraph 36).  As can be seen in FIG. 3 of the incorporated reference, the anode container 106 has a volume that is substantially larger than the anode 100 (enclosed cavity is larger in size than a volume of the anode disposed therein).
It is thus understood by one of ordinary skill in the art that the protected anode structure of the incorporated reference may be utilized in the battery cell of Visco, with the water impermeable lithium ion conducting protective membrane architecture 134 of Visco replacing the protective membrane architecture 102 of the incorporated reference.
Visco further teaches that the cell includes an inter-electrode region 120 for receiving seawater from the external environment in which the cell is activated, and therein the seawater directly contacts at least a portion of the protective membrane exterior surface and at least a portion of the cathode active surface. Seawater in the inter-electrode region serves as an electrolytic solution for passing ionic current, as a sink for accepting ions released by the electrodes during discharge, and as a reservoir where discharge products form (see paragraph 65).
A spacer component 650, 750 may be used to create the gap positively separating the electrodes and thereby retain the seawater electrolyte (electrolyte disposed external to the enclosed cavity) (see paragraph 67; FIGS. 6B and 7B).  Various types of interior and exterior spacer components may be used. Briefly, some of these include porous material layers, seawater flow-retarding layers or gaskets, or discrete material elements interposed between and in direct contact with the electrodes, or a perforated frame-like structure may be placed about or outside the perimeter of the electrodes to keep them apart (see paragraph 70). 
A lithium salt may be preloaded in the inter-electrode region. For instance, the salt may be imbibed within the structure of a material layer spacer component (see paragraph 121).
Regarding claim 3, Visco teaches that the protective membrane architecture 134 can be a composite solid electrolyte composed of discrete layers, whereby the first material layer 412 is stable to the active metal anode 132 and the second material layer 414 is stable to the external environment (see paragraph 91).
Regarding claim 4, FIG. 3 of the incorporated reference clearly illustrates that the cross-sectional area of the anode container 106 is constant along a longitudinal axis thereof.
Regarding claim 5, FIG. 3 of the incorporated reference clearly illustrates an opening of the anode container 106 to which is joined the protective membrane architecture.
Regarding claims 6 and 11, Visco teaches a composite 134 composed of an interlayer 432 between the solid electrolyte 434 (permeable membrane) and the active metal anode 132 whereby the interlayer is impregnated with anolyte. Thus, the architecture includes an active metal ion conducting separator layer with a non-aqueous anolyte (i.e., electrolyte about the anode), the separator layer being chemically compatible with the active metal and in contact with the anode; and a solid electrolyte layer that is substantially impervious (pinhole- and crack-free) ionically conductive layer chemically compatible with the separator layer and aqueous environments and in contact with the separator layer (see paragraph 93).
Regarding claims 8 and 17, Visco teaches that exemplary lithium salts include  LiPF6, LiBF-4 and LiSO3CF3 (see paragraph 96).
Regarding claims 9 and 18, Visco teaches that the protective membrane architecture 134 may comprise LiPON (lithium phosphorus oxynitride) (see paragraphs 91, 95 and 97).
Regarding claim 13, Visco teaches that the cathode 110 includes an active layer of the solid-electro-active component material 112 optionally adhered to a current collector 114. The active layer may be in the form of a compositionally homogenous sheet of solid phase electro-active material or it may be a composite of solid phase electro-active component material particles inter-mixed with other components, such as a binder to impart structural integrity and a conductive additive to impart or otherwise enhance electronic conductivity throughout the active layer.  As a binder, polymers such as PTFE may be used.
Regarding claims 14-16, Visco teaches a multi-cell stack of the battery cells, wherein the individual cells are electronically connected to each other in a series, parallel or series-parallel arrangement.  The multi-cell stack may include various combinations of cells having double or single sided protected anodes in conjunction with double or single sided cathodes as described above. Typically, the cells are stacked in a common direction and aligned adjacent to each other in a stack (see paragraph 151).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727